Citation Nr: 0504731	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  99-01 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for low back disability then rated as traumatic arthritis of 
the low back from April 29, 1998 to March 16, 2003; and in 
excess of 60 percent on and after March 17, 2003, for low 
back disability currently rated as degenerative joint disease 
of the lumbar spine at L5-S1 with bilateral radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K .L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to April 
1985.  

The current appeal to the Board of Veterans' Appeals (Board) 
is previously from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The RO, in pertinent part, granted entitlement to service 
connection for traumatic arthritis of the low back with 
assignment of a noncompensable evaluation effective April 29, 
1998, date of claim.  The RO also denied entitlement to 
service connection for arthritis of the left hip and elbows.

As the veteran is appealing the original assignment of a 0 
(zero) percent disability evaluation following an award of 
service connection for traumatic arthritis of the low back, 
the severity of the disability at issue is to be considered 
during the entire period from the initial assignment of a 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119, 125-126 (1999).  

In August 1999 the RO granted an increased (compensable) 
evaluation of 10 percent for traumatic arthritis of the low 
back effective April 29, 1998.  

In June 2000 the RO denied entitlement to service connection 
for arthritis of the elbows, and remanded the claims of 
entitlement to service connection for arthritis of the left 
hip and an increased evaluation for traumatic arthritis of 
the low back to the RO for further development and 
adjudicative action.

In July 2003 the veteran provided oral testimony before the 
undersigned Veterans Law Judge sitting at the RO.  A 
transcript of his testimony has been associated with the 
claims folder.

In February 2004 the Board denied entitlement to service 
connection for arthritis of the left hip, and remanded the 
claim of entitlement to an initial rating in excess of 10 
percent for traumatic arthritis of the low back to the RO for 
further development and adjudicative action.

In August 2004 the RO recharacterized the service-connected 
low back disability from traumatic arthritis of the low back 
to DJD of the lumbar spine at L5-S1 with bilateral 
radiculopathy, and granted an increased evaluation of 60 
percent effective March 17, 2003. 

Applicable law mandates that when a veteran seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  The veteran has not 
withdrawn his appeal and as such, it remains in appellate 
status. 

The case has been returned to the Board for further appellant 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  Prior to March 17, 2003, the competent and probative 
evidence of record establishes that the service-connected low 
back disability then characterized as traumatic arthritis of 
the low back was productive of impairment compatible with not 
more than mild or slight disability with limitation of motion 
and pain, with no additional functional loss due to pain or 
other pathology.

3.  From March 17, 2003, the competent and probative evidence 
of record establishes that service-connected low back 
disability currently characterized as DJD of the lumbar spine 
at L5-S1 with bilateral radiculopathy is productive of 
disability compatible with not more than pronounced 
impairment with no evidence of unfavorable ankylosis of the 
entire spine.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
traumatic arthritis of the low back from April 29, 1998 to 
March 16, 2003, and in excess of 60 percent on and after 
March 17, 2003 for DJD of the lumbar spine with bilateral 
radiculopathy, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.20, 4.71a, Diagnostic Codes 5010, 5292, 
5293, 5295 (as in effect prior to September 26, 2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5243 (as in effect 
September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that a radiographic study in 
October 1984 noted the veteran having fallen off an aircraft 
wing about two months earlier.

Upon VA examination in September 1997, range of motion 
studies of the spine were as follows: forward flexion to 80 
degrees; external 30 degrees; lateral bending 35 degrees 
bilaterally; and rotation 30 degrees bilaterally.  VA 
outpatient treatment records dated between 1985 and 1999 
contain complaints of low back pain in January 1999.  There 
was full range of motion.  X-rays of the lumbar spine showed 
no acute fracture or dislocation.  Straightening of the 
lumbar lordosis was suggestive of spasm or strain.  There was 
minimal spurring.  There was minimal disc disease with slight 
disc space narrowing worse at L5-S1 and facet changes.

The veteran was afforded a VA spine examination in June 1999.  
He complained of chronic low back pain, increased with 
lifting, walking, or prolonged standing.  He denied bowel or 
bladder dysfunction.  He did report some numbness over his 
thighs with prolonged sitting.  There was no weakness or 
tingling.

Physical examination of the lumbar spine revealed normal 
lordosis.  He had flexion of 90 degrees with extension of 
about 30 degrees.  Rotation and lateral bending were 
approximately 30 degrees each.  Reflexes were 2+ and 
symmetrical.  He had good heel and toe walking.  He was 
somewhat tender to palpation to a mild degree over the 
posterior superior iliac spine.  Straight leg raise was 
normal, as was sensation, strength, and pulses.  X-rays 
showed mild lower lumbar levoscoliosis and preservation of 
the intervertebral disc spaces.  He was diagnosed with 
mechanical low back pain without evidence of radiographic 
involvement.  The examiner concluded that he did not have 
findings consistent with radiculopathy or nerve root 
compression.

VA outpatient medical records dated between 1999 and 2000 
show continued treatment for low back pain.  In August 2000, 
progress notes reveal the veteran had minimally decreased 
lumbar lordosis.  He was negative for paravertebral spasms.  
Forward flexion was to 95 degrees.  He was able to extend to 
35 degrees.  There was no pain.  Rotation was mildly reduced 
0 to 25 degrees with no pain.  Straight leg raise was 
negative.

The veteran was afforded an additional VA spine examination 
in September 2000.  He complained of low back pain and 
occasional radiating pain from his right hip down his right 
leg.  He denied bowel or bladder incontinence.  On 
examination, sensation to light touch and pinprick were 
intact in the lower extremities except for some faint 
hypoesthesia in the left foot at the first web space.  

The spine examination showed no evidence of fixed deformity, 
postural abnormalities, or muscle spasm atrophy.  There was 
no localized tenderness.  Range of motion in the lumbar spine 
was fairly intact with forward flexion of 95 degrees, 
backward extension to 35 degrees with some discomfort at the 
very end of range of movement.  

Lateral flexion was intact at 40 degrees bilaterally and 
rotation of the lumbar spine was intact with 35 degrees.  
There were some complaints of pain on the latter one-half of 
rotation bilaterally.  

X-rays of the lumbar spine demonstrated minimal scoliosis.  
Disc spaces were well maintained.  There were mild 
degenerative changes of the lumbar spine and probable mild 
hypertrophic change of the left sacroiliac joints.  The 
diagnosis was chronic low back pain possibly related to 
degenerative joint disease.

A letter from Dr. BMH (initials) dated in July 2001 reveals 
the veteran had chronic low back pain.  Dr. BMH reported the 
veteran had sciatica.

In March 2002, the veteran was afforded a VA neurology 
examination.  He complained of low back pain of 10 years 
duration.  He denied any bowel or bladder incontinence.  He 
further denied any weakness or numbness in the lower 
extremities or radiating pain.  Cranial nerves II through XII 
were intact.  Motor was 5/5 with normal bulk and tone.  
Reflexes were 2+ and toes were down going.  Sensation was 
intact to pinprick and to all modalities.  Gait and 
coordination were within normal limits.

Range of motion of the lumbar spine revealed forward flexion 
of 90 degrees, extension of 35 degrees, side flexion of 20 
degrees bilaterally, and rotation of 18 degrees bilaterally.  
Straight leg raising test was negative.  There was no pain 
noted upon range of motion.  X-rays of the lumbar spine 
showed mild to moderate DJD of the lumbar spine.  Low back 
pain was diagnosed.  The examiner concluded that there was no 
evidence of any lumbosacral radiculopathy on clinical 
examination.

The veteran was afforded an additional VA neurology 
examination in May 2002.  He complained of low back pain.  He 
denied bowel or bladder incontinence.  He further denied any 
weakness or numbness in the lower extremities.  Motor system 
was 5/5 with normal bulk and tone.  Reflexes were 2+ and toes 
were down going. 

Sensation was normal.  Range of motion of the lumbar spine 
revealed forward flexion of 90 degrees, extension of 35 
degrees, side flexion of 20 degrees bilaterally, and rotation 
of 18 degrees bilaterally.  

Sustained posture, repetitive motion, and combined movements 
of the lumbar spine were all within normal limits.  He had no 
pain on range of motion, nor did he have any pain, weakened 
movement, excessive fatigability, or incoordination on 
movement of the lumbosacral spine.  He did not have 
additional loss of range of motion during flare-ups.  There 
was no evidence of muscle spasms or loss of lateral motion.  
There were no recurrent or intermittent attacks by history or 
by clinical examination.  The examiner found mild DJD upon x-
ray.  There was no evidence of sciatic neuropathy on clinical 
exam.  Goldthwaite's sign was negative.

Private medical records from Dr MH show complaints of low 
back pain beginning in 2001.  Low back pain with 
radiculopathy was noted in 2003.

In July 2003, the veteran presented testimony before the 
undersigned Veterans Law Judge.  He testified that he had 
suffered from back spasms since 1984.  He complained of pain 
in his legs and low back pain with increased physical 
activity.  He further testified that his low back pain 
affected his activities of daily living.  He reported that he 
took Advil and Tylenol for relief. 

The veteran was afforded a final VA examination in June 2004.  
He presented with complaints of radiating low back pain.  He 
denied any episodes of intervertebral disc syndrome within 
the last 12 months.  He reported flare-ups consisting of 
increasing pain and spasms of the low back muscles, lasting 
three to four days.

Range of motion studies performed with a goniometer were as 
follows: forward flexion to 60 degrees without pain, 70 
degrees with pain; extension to 20 degrees without pain, 25 
degrees with pain; lateral flexion to 30 degrees bilaterally 
without pain, 35 degrees with pain; and rotation to 30 
degrees bilaterally without pain, 35 degrees with pain.  
Range of motion was not additionally limited by pain, 
fatigue, or weakness.

During examination there was a spasm in the paraspinal 
muscles in the low back during the range of motion of the 
side.  Neurological examination showed absent Achilles 
reflexes on both sides and bilateral straight leg raising 
signs.  The right was worse than the left at about 35 
degrees.  The veteran was noted to walk with a limp favoring 
the right side.  

An addendum to the examination dated at the end of June 2004 
shows that the magnetic resonance imaging (MRI) of the lumbar 
spine was for the most part negative.  There were no ruptured 
discs found.  The examiner again reviewed range of motion 
with the following results: flexion to 40 degrees without 
pain, 50 degrees with pain; extension to 20 degrees without 
pain, 25 degrees with pain; lateral flexion to 20 degrees 
bilaterally without pain, 25 degrees with pain; and rotation 
to 25 degrees bilaterally without pain, 30 degrees with pain.  
The neurological examination showed bilateral straight leg 
raising sign at about 55 degrees and on the right side 
Achilles reflex was absent.

It was the impression of the examiner, that the veteran had 
bilateral L5-S1 radiculopathy.  Sensory examination showed a 
L5-S1 sensory loss, mild in those dermatomes in the right 
leg.  The examiner opined that arthritis of the low back did 
not involve any muscles, but somehow pinched at least the 
right S1, manifested by absent Achilles reflex on the right 
side.  There was no incoordination or weakness due to 
traumatic arthritis of the low back.  The examiner concluded 
there was no pain visibly manifested of any movements of the 
joints.  He further opined there was no muscle atrophy 
connected to arthritis of the low back.  Finally, the 
examiner indicated that problems with the low back were 
compounded by right knee problems.

Criteria

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).
In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered. In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings. See Fenderson, supra; 38 C.F.R. § 
4.2.

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41, 
which require the evaluation of the complete medical history 
of the veteran's condition.  The CAVC has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  When there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that a claimant may not be compensated twice for the 
same symptomatology, as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  
The CAVC has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

Disabilities of the Musculoskeletal System

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion. 38 C.F.R. § 4.40 (2004).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
38 C.F.R. § 4.45 (2004).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or misaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59 (2004).
Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.
Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.

The CAVC has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability. DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R.
§§ 4.10, 4.40, 4.45 (2004).

The CAVC held in Hicks v. Brown, 8 Vet. App. 417 (1995), that 
once degenerative arthritis is established by x-ray evidence, 
there are three circumstances under which compensation may be 
available for service-connected degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;


(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the Code or Codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added", and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, Diagnostic Code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate evaluation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.

Finally, the CAVC noted that "Diagnostic Code 5003 and 38 
C.F.R. § 4.59 deem painful motion of a major joint or groups 
caused by degenerative arthritis that is established by x-ray 
evidence to be limited motion even though a range of motion 
may be possible beyond the point when pain sets in.  Hicks v. 
Brown, 8 Vet. App. 417 (1995).

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue. All evidence must be evaluated in 
arriving at a decision regarding an increased rating. 38 
C.F.R. §§ 4.2, 4.6 (2004).



Rating criteria for Spinal Disabilities Prior to September 
22, 2002

Diagnostic code 5292 provided disability ratings for 
limitation of motion of the lumbar spine as follows: 10 
percent for slight limitation; 20 percent for moderate 
limitation; and the maximum, 40 percent for severe 
limitation. 38 C.F.R. § 4.71a.

Diagnostic Code 5293, pertaining to intervertebral disc 
syndrome, provided a noncompensable rating when postoperative 
and cured, a 10 percent rating when mild, a 20 percent rating 
for moderate disability, with recurring attacks.  A 
40 percent rating was provided for severe disability 
manifested by reoccurring attacks with intermittent relief.  
A 60 percent rating was provided for intervertebral disc 
syndrome productive of pronounced disability, "with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief."  Id. 

Diagnostic code 5295, provided disability evaluation for 
lumbosacral strain as follows: 10 percent for lumbosacral 
strain with pain on motion; 20 percent for lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position; and 40 
percent disabling for severe lumbosacral strain with listing 
of the whole spine to the opposite side, positive 
Goldwaithe's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of the joint 
space, or some of the above with abnormal mobility on forced 
motion. Id.

Revised Rating Criteria for Intervertebral Disc Syndrome
Effective September 22, 2002

Under the revisions to Code 5293, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  



With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, rate at 60 
percent; with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months, rate at 40 percent; with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months, rate at 20 
percent; with incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months, rate at 10 percent.  

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  

See Amendment to Part 4, Schedule for Rating Disabilities, 
Effective September 23, 2002; See 67 Fed. Reg. 54345-54349 
(August 22, 2002).  





Revised Rating Criteria for Diseases and Injuries of the 
Spine
Effective September 26, 2003

The September 26, 2003, revisions to the VA rating schedule 
establish a General Rating Formula for Diseases and Injuries 
of the Spine:  

For diagnostic codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes): With or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease:  

100% 	Unfavorable ankylosis of the entire spine;

50% 	Unfavorable ankylosis of the entire thoracolumbar 
spine;

40% 	Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar Spine;

30% 	Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine

20% 	Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis

10% 	Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2003).  

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. See Note 2, 
Diagnostic Codes 5235-5243, 38 C.F.R. § 4.71a.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 
3.102, 4.3 (2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue. See 38 U.S.C.A. § 5107.

Analysis

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the VCAA.  
The VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002).

VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  

VA specified that except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), the amended regulations otherwise 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  66 Fed. Reg. 
45,620.  

In its discussion of the scope and applicability of the 
regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  VA went on to state that it would apply the new 
regulations to any claim pending but not decided by VA as of 
November 9, 2000.  Id.

The Board has given consideration to the provisions of the 
VCAA as they it apply to this case, and has determined that 
they do apply.  See Holliday v. Principi, 14 Vet. App. 280, 
282-83 (2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has considered whether the requirements of the VCAA 
have been fulfilled.  First, there is no issue as to the 
substantial completeness of the application.  38 U.S.C.A. 
§ 5102 (West 2002).  The 1998 claim appeared substantially 
complete on its face.  The veteran has clearly identified the 
disabilities in question and the benefits sought.  Further, 
he referenced the bases for the claim.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  The veteran has been advised of 
the type of evidence lacking to demonstrate entitlement to 
the benefit sought with the November 1998, August 1999, and 
August 2004 rating decisions, the December 1998 and November 
1999 statements of the case (SOC), the October 2000, August 
2002,  and August 2004 supplemental statements of the case 
(SSOCs), and the March 2004 letter sent to the veteran 
pursuant to the February 2004 Board remand explaining the 
provisions of the VCAA.  

This letter clearly indicated what type of evidence was 
necessary to establish an increased rating.  The letter 
specifically provided the veteran with notice of the VCAA and 
explained the respective rights and responsibilities under 
the VCAA.  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c). VA outpatient 
treatment records, reports of VA examination, and private 
treatment records were obtained in support of his claim.  The 
veteran also testified before the undersigned Veterans Law 
Judge in July 2003.  The transcript has been obtained and 
associated with the claims folder.

There is no indication that there is any other probative 
evidence available that has not been obtained concerning the 
issue on appeal.  The veteran has clearly been advised as to 
which portion of evidence is to be provided by him and which 
portion is to be provided by VA.  That requirement of VA has 
been satisfied, and there is no additional evidence that 
needs to be provided.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  

VA has satisfied its duties to inform and assist him in this 
case.  Further development and further expending of VA's 
resources is not warranted.  

Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, that he has had over 10 
months to respond to that VCAA notice, and that he has given 
no indication of additional evidence that has not been 
obtained, the Board has concluded that VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

In any event, revisions to 38 U.S.C.A. § 5103 contained in 
the recently-enacted Veterans Benefits Act of 2003, which 
was made effective retroactively to November 9, 2000, the 
effective date of the VCAA, specify that VA is not 
prohibited from making a decision on a claim before the 
expiration of the one-year period after a notice to the 
veteran and his representative of the information needed to 
complete an application for benefits.  See the Veterans 
Benefits Act of 2003, P.L. 108-183, § ___, 117 Stat. 2651, 
___ (Dec. 16, 2003) [to be codified at 38 U.S.C. § 5103(b)].  
As noted above, there is no deficiency in the veteran's case 
at hand, nor would there be otherwise by operation of the 
new law.  

An additional VA examination is not necessary in the instant 
case. 38 U.S.C.A. § 5103A(d).  The veteran has already been 
afforded several VA medical examinations, the most recent in 
June 2004.  There is sufficient medical evidence to make a 
decision on the claim. Id.  VA has substantially met the 
requirements of the VCAA.  Every possible avenue of 
assistance has been explored, and the veteran has had ample 
notice of what might be required or helpful to his case.  

Further development and further expending of VA's resources 
is not warranted.  The Board finds that there will be no 
prejudice to the appellant if the Board decides his appeal at 
this time and the Board will, therefore, proceed to consider 
the appellant's claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).


It is noted that the United States Court of Appeals for 
Veterans Claims (CAVC) decision in Pelegrini v. Principi, 18 
Vet. 112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In this case, the November 1998 AOJ decision was made prior 
to November 9, 2000, the date the VCAA was enacted.  While 
the VCAA letter was mailed in March 2004, it was done 
pursuant to Board remand.  

Assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini II that essentially 
adopted the same rationale as its withdrawn predecessor, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified above.

In the present case, a substantially complete application was 
received in April 1998.  Thereafter, in the November 1998 
rating decision, the RO granted service connection for 
traumatic arthritis of the low back.  The veteran disagreed 
with the initial disability rating assigned following the 
grant of service connection.  Increased ratings were awarded 
in August 1999 and August 2004.

It is only after these rating actions were promulgated and at 
the direction of the Board in the February 2004 remand, was 
specific VCAA notice provided to the veteran regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  However, the 
Board notes that the matter was previously before the Board 
in June 2000.  The claim was remanded for further development 
and adjudication.  In response to a July 2000 request for 
additional evidence, the veteran advised that he received all 
treatment at the VAMC.  As noted above, VA outpatient 
treatment records have been associated with the claims 
folder. 



Because the March 2004 VCAA notice in this case was not 
provided to the appellant prior to the initial AOJ 
adjudication, the timing of the notice does not comply with 
the express requirements of the law as found by the CAVC in 
Pelegrini II.  The CAVC did leave open the possibility that a 
notice error of this kind may be non-prejudicial to a 
claimant.  

The CAVC in Pelegrini II incorporated essentially the same 
reasoning from its previous decision, that is that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  

In light of the CAVC's adoption of essentially the same 
principle in Pelegrini II, the Board finds that the CAVC in 
Pelegrini II has left open the possibility of a notice error 
being found to be non-prejudicial to a claimant.  

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  

The only way the AOJ could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal 
that were filed by the appellant to perfect the appeal to the 
Board.  

This would be an absurd result, and as such it is not a 
reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

There simply is no "adverse determination," as discussed by 
the CAVC in Pelegrini, for the appellant to overcome.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  

Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded many opportunities to 
submit additional evidence.  

It appears to the Board that the veteran has indeed been 
notified that he should provide or identify any and all 
evidence relevant to the claim.  In this case, because 
each of the four content requirements of a VCAA notice 
has been fully satisfied, the Board concludes that any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  

The veteran in essence has been invited to submit any 
evidence he had regarding the matter at issue.  Also, 
the Board notes that the medical records collectively 
address the relevant question in this case.  The Board 
finds that VA has done everything reasonably possible to 
assist the claimant.  Adjudication of the claim may 
proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  


Traumatic Arthritis of the Low Back

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration finds that under the previous 
criteria, traumatic arthritis of the low back more closely 
approximates the criteria for the initial 10 percent 
assigned. See 38 C.F.R. §§ 4.3, 4.7.  

Prior to March 17, 2003, there was no objective evidence of 
moderate limitation of motion of the lumbar spine. 38 C.F.R. 
§ 4.71a, diagnostic code 5292 (1998).  As previously noted, 
upon VA examination in September 1997, range of motion 
studies of the spine were as follows: forward flexion to 80 
degrees; external 30 degrees; lateral bending 35 degrees 
bilaterally; and rotation 30 degrees bilaterally.

VA outpatient treatment records dated in January 1999 
revealed the veteran had full range of motion.  A June 1999 
VA spine examination disclosed flexion of 90 degrees with 
extension of about 30 degrees.  Rotation and lateral bending 
were approximately 30 degrees each.

Progress notes from VA dated in August 2000 show the veteran 
had forward flexion to 95 degrees and extension to 35 degrees 
with no pain.  Rotation was only mildly reduced to 25 degrees 
with no pain.  
An additional VA spine examination in September 2000 found 
range of motion in the lumbar spine to be fairly intact.  
Forward flexion was 95 degrees and backward extension was to 
35 degrees with only some discomfort at the very end of range 
of movement.  Lateral flexion remained intact at 40 degrees 
bilaterally and rotation of the lumbar spine was intact with 
35 degrees.  

A March 2002 VA neurology examination disclosed range of 
motion of the lumbar spine revealed forward flexion of 90 
degrees, extension of 35 degrees, side flexion 20 degrees 
bilaterally, and rotation 18 degrees bilaterally.  Straight 
leg raising test was negative.  There was no pain noted upon 
range of motion.  

An additional VA neurology examination in May 2002 showed 
range of motion of the lumbar spine with forward flexion of 
90 degrees, extension of 35 degrees, side flexion 20 degrees 
bilaterally, and rotation 18 degrees bilaterally.  

In light of the veteran's credible complaints of pain 
experienced in his back, functional loss due to flare-ups, 
pain, fatigability, incoordination, pain on movement, and 
weakness, were considered and are reflected in the initial 
rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  
There was no evidence that the veteran's degenerative disc 
disease, previously classified as traumatic arthritis, was 
affected by additional functional loss during flare-ups.  
Most notably, upon VA neurology examination in May 2002, the 
veteran had no pain on range of motion, nor did he have any 
pain, weakened, movement, excessive fatigability, or 
incoordination on movement of the lumbosacral spine.  The 
examiner determined the veteran did not have additional loss 
of range of motion during flare-ups.  There was also no 
evidence of muscle spasms or loss of lateral motion.  

The Board also considered a higher rating under additional 
analogous criteria.  However, there was no evidence of severe 
recurring attacks of intervertebral disc syndrome with 
intermittent relief (diagnostic code 5293) or lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position 
(diagnostic code 5295). 38 C.F.R. § 4.71a.   

The RO assigned a 60 percent rating from March 17, 2003, 
based on a private medical record so dated, which showed DJD 
of the lower back with radiculopathy.  While there was 
evidence of DJD of the lumbar spine prior to this date, there 
was no evidence of pronounced intervertebral disc syndrome to 
warrant a 60 percent rating under 38 C.F.R. § 4.71a, 
diagnostic code 5293. 

From March 17, 2003, considering both the old criteria and 
the revised rating criteria for disabilities of the spine 
from September 26, 2003, there is no evidence to warrant a 
rating in excess of 60 percent for DJD of the lumbar spine.  
There is no objective medical evidence of unfavorable 
ankylosis of the entire spine to warrant a higher rating from 
this date assigned by the RO.  38 C.F.R. § 4.71a, diagnostic 
codes 5235-5243 (2004).  

The Board also considered the veteran's credible complaints 
of pain experienced in his back, functional loss due to 
flare-ups, pain, fatigability, incoordination, pain on 
movement, and weakness, were also considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, supra.  

In this regard, upon VA examination in June 2004, the veteran 
denied any episodes of intervertebral disc syndrome within 
the last 12 months.  Range of motion studies performed with a 
goniometer were as follows: forward flexion to 60 degrees 
without pain, 70 degrees with pain; extension to 20 degrees 
without pain, 25 degrees with pain; lateral flexion 30 
degrees bilaterally without pain, 35 degrees with pain; and 
rotation 30 degrees bilaterally without pain, 35 degrees with 
pain.  The examiner determined that range of motion was not 
additionally limited by pain, fatigue, or weakness.

While there was a spasm in the paraspinal muscles in the low 
back during the range of motion of the side, neurological 
examination showed absent Achilles reflexes on both sides and 
bilateral straight leg raising sighs.  An addendum dated at 
the end of June 2004 noted that the MRI of the lumbar spine 
was for the most part negative.  There were no ruptured discs 
found.  


The examiner again reviewed range of motion with the 
following results: flexion to 40 degrees without pain, 50 
degrees with pain; extension to 20 degrees without pain, 25 
degrees with pain; lateral flexion to 20 degrees bilaterally 
without pain, 25 with pain; and rotation to 25 degrees 
bilaterally without pain, 30 degrees with pain.  

It was the impression of the examiner, that the veteran had 
bilateral L5-S1 radiculopathy.  Sensory examination showed a 
L5-S1 sensory loss, mild in those dermatomes in the right 
leg.  The examiner opined arthritis of the low back did not 
involve any muscles, but somehow pinched at least the right 
S1, manifested by absent Achilles reflex on the right side.  
The veteran did not have incoordination or weakness due to 
traumatic arthritis of the low back.  The examiner concluded 
he did not have pain visibly manifested of any movements of 
the joints.  He further opined there was no muscle atrophy 
connected to arthritis of the low back.  

The Board has also considered whether a separate disability 
rating would be appropriate for neurological findings 
appropriate to the site of the diseased disc under the 
diagnostic codes pertinent to rating neurological disorders.  
See Bierman v. Brown, 6 Vet. App. 125 (1994); Esteban, supra.  

After reviewing the record, the Board finds that a separate 
disability rating is not warranted, because the objective 
medical evidence does not demonstrate that the veteran 
suffers from a separate neurological disability distinct from 
his DJD.  Examinations have not identified any separate 
neurological findings or disability not already contemplated 
under the discussed pertinent criteria.  Therefore, the Board 
concludes that the veteran does not suffer from additional 
neurological deficiency so as to warrant a separate 
disability rating under the diagnostic codes pertinent to 
rating neurological disorders.  See Bierman, 6 Vet. App. at 
129-132.  

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of DJD of the lumbar 
spine at L5-S1 with bilateral radiculopathy and its effects 
on his earning capacity and ordinary activity. See 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  

The evidence of record shows that at the time of the June 
2004 VA examination, the veteran was employed as a supervisor 
at the Columbia VA hospital.  At present, there is no basis 
for assignment of a higher evaluation, to include "staged" 
ratings.  See Fenderson, supra.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
increased evaluations during the above discussed appeal 
periods.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


Extraschedular Evaluation

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that while the 
RO provided the criteria and obviously considered them, it 
did not grant increased compensation benefits on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or the Under Secretary for review 
for consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).  

In this regard, the Board notes that DJD of the lumbar spine 
at L5-S1 with bilateral radiculopathy has not required 
frequent inpatient care, nor has it by itself markedly 
interfered with employment.  The assigned ratings adequately 
compensate the veteran for the nature and extent of severity 
of his low back disability.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this matter.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for traumatic arthritis of the low back from April 29, 1998 
to March 16, 2003, and in exces of 60 percent on and after 
March 17, 2003, for DJD of the lumbar spine at L5-S1 with 
bilateral radiculopathy, is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


